Citation Nr: 0926131	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-19 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for a stomach disorder.

2. Entitlement to service connection for plantar fasciitis. 

3. Entitlement to special monthly compensation based on loss 
of use of a creative organ.

4. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
back disorder.

5. Entitlement to service connection for a back disorder.

6. Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

The issues of entitlement to service connection for a back 
disorder and entitlement to service connection for headaches 
are addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. The medical evidence of record does not reveal a current 
diagnosis of a stomach disorder.

2. Plantar fasciitis was not present in service, or shown to 
be causally or etiologically related to any disease, injury, 
or incident in service.  

3. The medical evidence does not establish that the Veteran 
experiences loss of use of a creative organ in association 
with a service-connected disability.

4. In a final rating decision issued in May 2003, the RO 
denied entitlement to service connection for a back disorder.

5. Evidence added to the record since the final May 2003 RO 
denial is neither cumulative nor redundant of the evidence of 
record at the time of the decision and raises a reasonable 
possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. A stomach disorder was not incurred in or aggravated by 
the Veteran's active duty military service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).

2. Plantar fasciitis was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

3. The criteria for entitlement to special monthly 
compensation based on loss of use of a creative organ have 
not been met.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 
3.350(a) (2008).

4. The May 2003 decision is final; new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for a back disorder.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The 
Board's decision to reopen the Veteran's claim of entitlement 
to service connection for a back disorder is completely 
favorable and, in that regard, no further action is required 
to comply with the VCAA and implementing regulations.  With 
regard to the remaining claims, the Board finds that all 
necessary notice requirements have been met, as discussed 
below.

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in August 2005, prior to the initial 
unfavorable AOJ decision issued in October 2005.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in August 2005 informed 
the Veteran of the type of evidence necessary to establish 
service connection and entitlement to special monthly 
compensation, how VA would assist him in developing his 
claims, and his and VA's obligations in providing such 
evidence for consideration.  

With regard to the notice requirements under Dingess/Hartman, 
the Board observes that the Veteran was not provided notice 
as to disability ratings and effective dates.  Nevertheless, 
the Board does not find that the Veteran has been prejudiced 
by this omission.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  As the Board herein concludes that the 
preponderance of the evidence is against the Veteran's 
claims, all questions as to the assignment of disability 
ratings and effective dates are rendered moot.  Therefore, 
the Board finds that the Veteran was provided with all 
necessary notice under VCAA prior to the initial adjudication 
of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d 1328, 1333 (Fed. 
Cir. 2006).  Based on the above, the Board finds that further 
VCAA notice is not necessary prior to the Board issuing a 
decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims.  The Veteran's 
service treatment records, private medical records, and the 
reports of April 1996, December 2000, and June 2002 VA 
examinations were reviewed by both the AOJ and the Board in 
connection with adjudication of his claims.  The Veteran has 
not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of the claims. 

The Board observes that the Veteran has not been provided 
with a current VA examination with respect to any of his 
claims.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claims.  Nevertheless, in this case, 
the Board finds that a current VA examination to determine 
whether the Veteran has a stomach disorder or bilateral 
plantar fasciitis as a result of his military service or that 
he is entitled to special monthly compensation is not 
necessary to decide his claims.  The service treatment 
records do not contain any complaint, treatment, or diagnosis 
associated with bilateral plantar fasciitis and post-service 
evidence is silent as to a current stomach disorder and loss 
of use of a creative organ.  Moreover, without evidence of 
plantar fasciitis in service or of a current diagnosis of a 
stomach disorder, any current medical opinion linking such 
disability to the Veteran's military service would 
necessarily be based upon the unsubstantiated history 
provided by the Veteran decades following his discharge from 
service.  Therefore, the Board finds that VA examinations 
with respect to these claims are not necessary and concludes 
that the medical evidence of record is sufficient to 
adjudicate the Veteran's claims.
In light of the above, the Board concludes that further 
development and additional efforts to assist or notify the 
Veteran in accordance with VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

The Veteran contends that he suffers from a stomach disorder 
and plantar fasciitis as a result of his military service.  
Thus, he argues that service connection is warranted for a 
stomach disorder and plantar fasciitis.
Initially, the Board notes that the service treatment records 
show that the Veteran complained of stomach pains and cramps 
during service.  However, those symptoms were associated with 
hemeturia, which has in turn been related to his already 
service-connected renal disability.  At separation, he 
indicated a history of stomach problems, but other than a 
history of hematuria, no clinical findings relative to these 
complaints were noted.  

As for plantar fasciitis, service treatment records, 
including enlistment and separation examinations, show 
complaints of foot pain in July 1977 and of foot gear that 
was too large in August 1977.  However there is no reference 
to plantar fasciitis.  The Board observes that bilateral pes 
planus was noted at enlistment; however, this disorder is 
separate and distinct from plantar fasciitis, and no service 
treatment records reflect any relationship between the pre-
existing pes planus and plantar fasciitis to warrant further 
consideration of whether the claimed plantar fasciitis is a 
result of aggravation of the pre-existing pes planus.  See 
Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), aff'd 
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (holding 
that claims that have no support in the record need not be 
considered by the Board; the Board is not obligated to 
consider "all possible" substantive theories of recovery).  

Post-service, with respect to the claimed stomach disorder, 
there is no medical evidence showing complaints, treatment, 
or diagnosis of a stomach disorder.  In this regard, the 
Board observes that clinical evaluation of the Veteran's 
abdomen revealed a normal abdomen, without tenderness or 
organomegaly, with the exception of one note indicating right 
costovertebral angle tenderness over the area of the splenic 
flexure.  Moreover, to the extent the Veteran had complaints 
of stomach symptoms, such symptoms were associated with his 
service-connected renal disability.  Thus, for the purposes 
of this claim, the Board determines that the Veteran does not 
have a current diagnosis of a stomach disorder for which he 
may be service-connected.  Where there is no disability, 
there can be no entitlement to compensation.  See Degmetich 
v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).   

With regard to bilateral plantar fasciitis, the Board 
observes that the disorder was first diagnosed in March 2005.  
Additionally, at that time, the Veteran reported that he had 
first noticed symptoms approximately three to four years 
earlier, approximately 21 years after service.  The lapse in 
time between service and the first complaints and diagnoses 
weighs against the Veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  
Moreover, there is no competent medical evidence relating the 
Veteran's bilateral plantar fasciitis to his military 
service.  

III. New and material evidence

The Veteran contends that he has a current lumbar spine 
disorder that is related to his military service.  Thus, he 
contends that service connection is warranted for lumbar 
spine degenerative disc disease.

In a decision issued in May 2003, the RO denied entitlement 
to service connection for a back disorder on the basis that 
there was no evidence of a current back disorder, a chronic 
back disorder in service, or a relationship between a current 
disorder and service.  In May 2003, the Veteran was advised 
of the decision and his appellate rights.  He did not appeal.  
The next communication from the Veteran with respect to this 
claim was his July 2005 application to reopen his claim for 
service connection for a back disorder.  Thus, the May 2003 
decision is final.  38 U.S.C.A § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2008)].

Generally, a claim that has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The Veteran filed his claim in July 2005.  Thus, the 
following definition of new and material evidence applies:  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.

38 U.S.C.A. § 3.156(a).
  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the May 2003 decision, private treatment records 
reflecting a diagnosis of a current back disorder, to include 
degenerative disc disease of the thoracolumbar spines have 
been received.  The Board determines that this evidence is 
both new and material.  Specifically, evidence of a current 
disability was not of record at the time of the prior final 
denial, and as such the Board finds that the fact of such 
disability raises a reasonable possibility of substantiating 
the Veteran's claim in light of the entire record.  

Accordingly, the Board finds that new and material evidence 
has been received, and the requirements for a claim to reopen 
a previously denied claim have been met.  Therefore, the 
Veteran's application to reopen a previously denied claim of 
entitlement to service connection for a back disorder is 
granted.

III. Special Monthly Compensation

The Board notes that Special Monthly Compensation is a 
special statutory award, in addition to awards of 
compensation based on the schedular evaluations provided by 
the diagnostic codes in VA's rating schedule.  Claims for 
special monthly compensation, other than those pertaining to 
one-time awards and an annual clothing allowance, are 
governed by 38 U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. 
§§ 3.350 and 3.352. Under the provisions of 38 U.S.C.A. § 
1114 (k), if a veteran, as a result of a service-connected 
disability has suffered the anatomical loss or loss of use of 
one or more creative organs, he is entitled to special 
monthly compensation at the rate specified therein.

In this case, the Board finds that the competent medical 
evidence does not reflect that the Veteran experiences loss 
of use of a creative organ.  In this regard, the Board notes 
that neither the Veteran's VA nor private treatment records 
report that the Veteran experiences erectile dysfunction, 
even by medical history.  Additionally, the April 1996, 
December 2000, and June 2002 VA genitourinary examination 
reports note normal genitalia.  Absent competent medical 
evidence reflecting that the Veteran has actually lost use of 
a creative organ, Special Monthly Compensation for such 
disability is not for consideration. 

IV. Conclusion

In light of the above analysis, the Board finds that 
entitlement to service connection for a stomach disorder and 
bilateral plantar fasciitis and special monthly compensation 
for loss of use of a creative organ is not warranted.  The 
Board acknowledges the Veteran's contentions with respect to 
each of the claims denied herein.  The Veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
erectile difficulty, stomach pain, and foot pain.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see 
also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the question 
of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Absent competent medical evidence showing that the 
Veteran has a current stomach disorder or loss of use of a 
creative organ and that his bilateral plantar fasciitis is 
related to his military service, his claims must be denied. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as 
there is no competent medical evidence of a current stomach 
disorder or loss of use of a creative organ, or plantar 
fasciitis in service, the Board finds that a preponderance of 
the evidence is against the Veteran's claims of entitlement 
to service connection for a stomach disorder and bilateral 
plantar fasciitis and special monthly compensation for loss 
of use of a creative organ.  Therefore, the benefit of the 
doubt doctrine is not applicable in the instant appeal, and 
his service connection claims must be denied.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

Service connection for a stomach disorder is denied.

Service connection for plantar fasciitis is denied.

New and material evidence having been received, the claim to 
reopen a previously denied claim of entitlement to service 
connection for a back disorder is granted.

Entitlement to special monthly compensation for the loss of 
use of a creative organ is denied.




REMAND

As the Board has reopened the Veteran's claim of entitlement 
to service connection for a back disorder, a remand is now 
required for further development of the claim.  Specifically, 
the Board finds that a VA examination is necessary.
VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159; See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).   In this 
case, the record contains evidence of a current disability of 
thoracolumbar degenerative disc disease and of an in-service 
injury or event-an August 1977 service treatment record 
states that the Veteran had had upper back pain for 21 days-
and the Veteran's statements indicating a relationship 
between the two.

Additionally, in a January 2003 rating decision, the RO 
denied reopening of a claim of entitlement to service 
connection for headaches.  In February 2003, the Veteran 
submitted a notice of disagreement with this denial.  
However, a statement of the case (SOC) has not been issued in 
response.  Thus, a remand is required so that an SOC may be 
issued with respect to the Veteran's claim for service 
connection for headaches.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.	Schedule the Veteran for a VA 
examination to ascertain the existence 
and etiology of his current back 
disorder.  The claims file should be 
made available for review, and the 
examination report should reflect that 
such review occurred. Upon a review of 
the record and examination of the 
Veteran, the examiner should opine as 
to the following:

Is it at least as likely as not (a 50% 
or higher degree of probability) that 
any current back disorder is related to 
a disease, incident, or injury during 
the Veteran's active duty military 
service?  A rationale for any opinion 
advanced should be provided.  

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the April 2006 SOC.  If 
the claim remains denied, the Veteran 
and his representative should then be 
issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

3.	Issue an SOC that addresses the 
Veteran's disagreement with the January 
2003 denial of the claim for service 
connection for headaches.  All 
appropriate appellate procedures should 
be followed.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


